310 S.W.3d 236 (2010)
STATE of Missouri, Respondent,
v.
Joseph E. FLEMING, Appellant.
No. ED 92775.
Missouri Court of Appeals, Eastern District, Division Four.
April 6, 2010.
Jo Ann Rotermund, St. Louis, MO, for Appellant.
Shaun J. MacKelprang, Terrence M. Messonnier, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Joseph Fleming (hereinafter, "Appellant") appeals from the trial court's judgment after a jury convicted him of one count of domestic assault in the first degree, Section 565.072 RSMo (2000),[1] one count of armed criminal action, Section 571.015, and one count of domestic assault in the second degree, Section 565.073. Appellant was sentenced to a term of five years' imprisonment on both domestic assault convictions, and three years' imprisonment on the armed criminal action conviction, to run concurrently.
Appellant raises four points on appeal. Appellant's first and third points on appeal challenge the sufficiency of the evidence to support his convictions. Appellant's second point challenges the admission of a police officer's testimony as inadmissible hearsay. Appellant's fourth point claims the trial court violated his constitutional right to a speedy trial.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal. We find no error of law. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, *237 provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).
The judgment is affirmed. Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo (2000) unless otherwise indicated.